Exhibit 10.3

PERFORMANCE UNDERTAKING

THIS PERFORMANCE UNDERTAKING (this “Undertaking”), dated as of August 31, 2007,
is executed by Universal Health Services, Inc., a Delaware corporation (the
“Performance Guarantor” or “Parent”) in favor of _______________, a Delaware
limited liability company (together with its successors and assigns,
“Recipient”).

RECITALS

1. Recipient and Parent’s operating subsidiary ___________, an ___________
[limited partnership/limited liability company/corporation] (“Originator”), are
parties to a Receivables Sale Agreement, dated as of August 31, 2007 (as
amended, restated or otherwise modified from time to time, the “Sale Agreement”;
capitalized terms used and not otherwise defined herein, are used with the
meanings attributed thereto in the Sale Agreement and, if not defined therein,
with the meanings attributed thereto in the Credit and Security Agreement
hereinafter defined).

2. Pursuant to and subject to the terms and conditions contained in the Sale
Agreement, Originator is selling or contributing all of its right, title and
interest in and to its Private Receivables, Participation Interests, Gift Shop
Receipts, Related Security and Collections (as each of the foregoing terms is
defined in the Sale Agreement) to Recipient. Notwithstanding such sale and
contribution, UHS of Delaware, Inc., a Delaware corporation (“UHS of Delaware”)
has agreed to continue to service collection of the Private Receivables,
Participation Interests, Gift Shop Receipts and Related Security, and UHS
Receivables Corp. (“UHS Receivables” and together with the Originator and UHS of
Delaware, the “Subsidiary Companies”) has agreed to perform certain
administrative and cash collection services on behalf of Recipient.

3. Unless otherwise provided in the Sale Agreement, Performance Guarantor owns,
directly or indirectly, one hundred percent (100%) of the equity interests of
each of the Subsidiary Companies and Recipient, and Performance Guarantor is
expected to receive substantial direct and indirect benefits from the
Originator’s sale and contribution of Private Receivables, Participation
Interests, Gift Shop Receipts, Related Security and Collections to Recipient
pursuant to the Sale Agreement (which benefits are hereby acknowledged).

4. As an inducement for Recipient to acquire the Originator’s Private
Receivables, Participation Interests, Gift Shop Receipts, Related Security and
Collections pursuant to the Sale Agreement, Performance Guarantor has agreed to
guaranty the due and punctual performance (a) by Originator of its obligations
under the Sale Agreement, (b) by UHS of Delaware of its Servicing Related
Obligations (as hereinafter defined), and (c) by UHS Receivables of its Cash
Collection Related Obligations (as hereinafter defined).



--------------------------------------------------------------------------------

5. Performance Guarantor wishes to guaranty the due and punctual performance by
each of the Subsidiary Companies of the obligations described in clause 4 above
as provided herein.

AGREEMENT

NOW, THEREFORE, Performance Guarantor hereby agrees as follows:

Section 1. Definitions. As used herein:

“Agreements” means the Sale Agreement and the Credit and Security Agreement.

“Cash Collection Related Obligations” means all covenants, agreements, terms,
conditions and indemnities to be performed and observed by UHS Receivables under
the Credit and Security Agreement in its capacity as the Collection Agent
thereunder.

“Credit and Security Agreement” means that certain Credit and Security
Agreement, dated as of August 31, 2007 by and among Aiken Regional Receivables,
L.L.C., Auburn Regional Receivables, L.L.C., Central Montgomery Receivables,
L.L.C., District Hospital Partners Receivables, L.L.C., Fort Duncan Medical
Receivables, L.L.C., Lancaster Hospital Receivables, L.L.C., Laredo Regional
Receivables, L.L.C., Manatee Memorial Receivables, L.L.C., McAllen Hospitals
Receivables, L.L.C., Northwest Texas Healthcare Receivables, L.L.C., Sparks
Family Hospital Receivables, L.L.C., Summerlin Hospital Receivables LLC, UHS of
Oklahoma Receivables, L.L.C., UHS-Corona Receivables, L.L.C., Rancho Springs
Receivables, L.L.C., Valley Health System Receivables L.L.C. and Wellington
Regional Receivables, L.L.C., as Borrowers, UHS Receivables Corp., as Collection
Agent, UHS of Delaware, Inc., as Servicer, Universal Health Services, Inc., as
Performance Guarantor, the Lenders party thereto, the Co-Agents party thereto
and Wachovia Bank, National Association, as Administrative Agent for such
Co-Agents and such Lenders, as amended, restated or otherwise modified from time
to time in accordance with the terms thereof.

“Guaranteed Obligations” means, collectively:

(a) all covenants, agreements, terms, conditions and indemnities to be performed
and observed by any Originator under and pursuant to the Sale Agreement and each
other document executed and delivered by any Originator pursuant to the Sale
Agreement, including, without limitation, the due and punctual payment of all
sums which are or may become due and owing by any Originator under the Sale
Agreement, whether for fees, expenses (including reasonable counsel fees),
indemnified amounts or otherwise, whether upon any termination or for any other
reason;

(b) all Servicing Related Obligations; and

(c) all Cash Collection Related Obligations.

 

2



--------------------------------------------------------------------------------

“Servicing Related Obligations” means, collectively, all obligations of UHS of
Delaware. as Servicer under the Credit and Security Agreement or which arise
pursuant to Section 8.2, Section 8.3 or, as a result of its termination as
Servicer, Section 14.4(a) of the Credit and Security Agreement.

Section 2. Guaranty of Performance of Guaranteed Obligations. Performance
Guarantor hereby guarantees to Recipient, the full and punctual payment and
performance by each of the Subsidiary Companies of its respective Guaranteed
Obligations. This Undertaking is an absolute, unconditional and continuing
guaranty of the full and punctual performance of all Guaranteed Obligations and
is in no way conditioned upon any requirement that Recipient first attempt to
collect any amounts owing by any of the Subsidiary Companies to Recipient, the
Agents or the Lenders from any other Person or resort to any collateral
security, any balance of any deposit account or credit on the books of
Recipient, the Agents or any Lender in favor of any of the Subsidiary Companies
or any other Person or other means of obtaining payment. Should any of the
Subsidiary Companies default in the payment or performance of any of its
Guaranteed Obligations, Recipient (or its assigns) may cause the immediate
performance by Performance Guarantor of the Guaranteed Obligations and cause any
payment Guaranteed Obligations to become forthwith due and payable to Recipient
(or its assigns), without demand or notice of any nature (other than as
expressly provided herein), all of which are hereby expressly waived by
Performance Guarantor. Notwithstanding the foregoing, this Undertaking is not a
guarantee of the collection of any of the Private Receivables or Participation
Interests, and Performance Guarantor shall not be responsible for any Guaranteed
Obligations to the extent the failure to perform such Guaranteed Obligations by
any of the Subsidiary Companies results from Receivables being uncollectible on
account of the insolvency, bankruptcy or lack of creditworthiness of the related
Obligor; provided that nothing herein shall relieve any of the Subsidiary
Companies from performing in full its Guaranteed Obligations under the
Agreements or Performance Guarantor of its undertaking hereunder with respect to
the full performance of such duties.

Section 3. Performance Guarantor’s Further Agreements to Pay. Performance
Guarantor further agrees, as the principal obligor and not as a guarantor only,
to pay to Recipient (and its assigns), forthwith upon demand in funds
immediately available to Recipient, all reasonable costs and expenses (including
court costs and reasonable legal expenses) incurred or expended by Recipient in
connection with the Guaranteed Obligations, this Undertaking and the enforcement
thereof, together with interest on amounts recoverable under this Undertaking
from the time when such amounts become due until payment, at a rate of interest
(computed for the actual number of days elapsed based on a 360 day year) equal
to the Prime Rate plus 2% per annum, such rate of interest changing when and as
the Prime Rate changes.

Section 4. Waivers by Performance Guarantor. Performance Guarantor waives notice
of acceptance of this Undertaking, notice of any action taken or omitted by
Recipient (or its assigns) in reliance on this Undertaking, and any requirement
that Recipient (or its assigns) be diligent or prompt in making demands under
this Undertaking, giving notice of any Termination Event, Amortization Event,
other default or omission by any of the Subsidiary Companies or asserting any
other rights of Recipient under this Undertaking. Performance Guarantor warrants
that it has adequate means to obtain from each of the Subsidiary Companies, on a
continuing basis, information concerning the financial condition of such
Subsidiary Company, and that it is

 

3



--------------------------------------------------------------------------------

not relying on Recipient to provide such information, now or in the future.
Performance Guarantor also irrevocably waives all defenses (i) that at any time
may be available in respect of the Obligations by virtue of any statute of
limitations, valuation, stay, moratorium law or other similar law now or
hereafter in effect or (ii) that arise under the law of suretyship, including
impairment of collateral. Recipient (and its assigns) shall be at liberty,
without giving notice to or obtaining the assent of Performance Guarantor and
without relieving Performance Guarantor of any liability under this Undertaking,
to deal with each of the Subsidiary Companies and with each other party who now
is or after the date hereof becomes liable in any manner for any of the
Guaranteed Obligations, in such manner as Recipient in its sole discretion deems
fit, and to this end Performance Guarantor agrees that the validity and
enforceability of this Undertaking, including without limitation, the provisions
of Section 7 hereof, shall not be impaired or affected by any of the following:
(a) any extension, modification or renewal of, or indulgence with respect to, or
substitutions for, the Guaranteed Obligations or any part thereof or any
agreement relating thereto at any time; (b) any failure or omission to enforce
any right, power or remedy with respect to the Guaranteed Obligations or any
part thereof or any agreement relating thereto, or any collateral securing the
Guaranteed Obligations or any part thereof; (c) any waiver of any right, power
or remedy or of any Termination Event, Amortization Event, or default with
respect to the Guaranteed Obligations or any part thereof or any agreement
relating thereto; (d) any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any other
obligation of any person or entity with respect to the Guaranteed Obligations or
any part thereof; (e) the enforceability or validity of the Guaranteed
Obligations or any part thereof or the genuineness, enforceability or validity
of any agreement relating thereto or with respect to the Guaranteed Obligations
or any part thereof; (f) the application of payments received from any source to
the payment of any payment Obligations of any of the Subsidiary Companies or any
part thereof or amounts which are not covered by this Undertaking even though
Recipient (or its assigns) might lawfully have elected to apply such payments to
any part or all of the payment Obligations of such Subsidiary Company, or to
amounts which are not covered by this Undertaking; (g) the existence of any
claim, setoff or other rights which Performance Guarantor may have at any time
against any of the Subsidiary Companies in connection herewith or any unrelated
transaction; (h) any assignment or transfer of the Guaranteed Obligations or any
part thereof; or (i) any failure on the part of any of the Subsidiary Companies
to perform or comply with any term of the Agreements or any other document
executed in connection therewith or delivered thereunder, all whether or not
Performance Guarantor shall have had notice or knowledge of any act or omission
referred to in the foregoing clauses (a) through (i) of this Section 4.

Section 5. Unenforceability of Guaranteed Obligations Against the Subsidiary
Companies. Notwithstanding (a) any change of ownership of any of the Subsidiary
Companies or the insolvency, bankruptcy or any other change in the legal status
of any of the Subsidiary Companies; (b) the change in or the imposition of any
law, decree, regulation or other governmental act which does or might impair,
delay or in any way affect the validity, enforceability or the payment when due
of the Guaranteed Obligations; (c) the failure of any of the Subsidiary
Companies or Performance Guarantor to maintain in full force, validity or effect
or to obtain or renew when required all governmental and other approvals,
licenses or consents required in connection with the Guaranteed Obligations or
this Undertaking, or to take any other action required in connection with the
performance of all obligations pursuant to the Guaranteed Obligations or this
Undertaking; or (d) if any of the moneys included in the Guaranteed

 

4



--------------------------------------------------------------------------------

Obligations have become irrecoverable from any of the Subsidiary Companies for
any other reason other than final payment in full of the payment Obligations in
accordance with their terms, this Undertaking shall nevertheless be binding on
Performance Guarantor. This Undertaking shall be in addition to any other
guaranty or other security for the Guaranteed Obligations, and it shall not be
rendered unenforceable by the invalidity of any such other guaranty or security.
In the event that acceleration of the time for payment of any of the Guaranteed
Obligations is stayed upon the insolvency, bankruptcy or reorganization of any
of the Subsidiary Companies or for any other reason with respect to any of the
Subsidiary Companies, all such amounts then due and owing with respect to the
Guaranteed Obligations under the terms of the Agreements, or any other agreement
evidencing, securing or otherwise executed in connection with the Guaranteed
Obligations, shall be immediately due and payable by Performance Guarantor.

Section 6. Representations and Warranties. Performance Guarantor hereby
represents and warrants to Recipient that:

(a) Existence and Standing. Performance Guarantor is a corporation duly
organized, validly existing and in good standing under the laws of its state of
incorporation. Performance Guarantor is duly qualified to do business and is in
good standing as a foreign corporation, and has and holds all corporate power
and all governmental licenses, authorizations, consents and approvals required
to carry on its business in each jurisdiction in which its business is conducted
except where the failure to so qualify or so hold would not reasonably be
expected to have a material adverse effect upon the ability of the Performance
Guarantor to perform its obligations hereunder.

(b) Authorization, Execution and Delivery; Binding Effect. The execution and
delivery by Performance Guarantor of this Undertaking, and the performance of
its obligations hereunder, are within its corporate powers and authority and
have been duly authorized by all necessary corporate action on its part. This
Undertaking has been duly executed and delivered by Performance Guarantor. This
Undertaking constitutes the legal, valid and binding obligation of Performance
Guarantor enforceable against Performance Guarantor in accordance with its
terms, except as such enforcement may be limited by applicable bankruptcy,
insolvency, reorganization or other similar laws relating to or limiting
creditors’ rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

(c) No Conflict; Government Consent. The execution and delivery by Performance
Guarantor of this Undertaking, and the performance of its obligations hereunder
do not contravene or violate (i) its certificate or articles of incorporation or
by-laws, (ii) any law, rule or regulation applicable to it, (iii) any
restrictions under any agreement, contract or instrument to which it is a party
or by which it or any of its property is bound, or (iv) any order, writ,
judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Lien on assets
of Performance Guarantor or its Subsidiaries (except as created hereunder)
except, in any case, where such contravention or violation would not reasonably
be expected to have a material adverse effect upon the ability of the
Performance Guarantor to perform is obligations hereunder.

 

5



--------------------------------------------------------------------------------

(d) Financial Statements. The consolidated financial statements of Performance
Guarantor and its consolidated Subsidiaries dated as of December 31, 2006
heretofore delivered to Recipient have been prepared in accordance with
generally accepted accounting principles consistently applied and fairly present
in all material respects the consolidated financial condition and results of
operations of Performance Guarantor and its consolidated Subsidiaries as of such
dates and for the periods ended on such dates. Since the later of
(i) December 31, 2006 and (ii) the last time this representation was made or
deemed made, no event has occurred which would reasonably be expected to have a
material adverse effect upon the ability of the Performance Guarantor to perform
is obligations hereunder.

(e) Taxes. Performance Guarantor has filed all United States federal tax returns
and all other tax returns which are required to be filed and have paid all taxes
due pursuant to said returns or pursuant to any assessment received by
Performance Guarantor or any of its Subsidiaries, except such taxes, if any, as
are being contested in good faith and as to which adequate reserves have been
provided. No federal or state tax liens have been filed and no claims are being
asserted with respect to any such taxes. The charges, accruals and reserves on
the books of Performance Guarantor in respect of any taxes or other governmental
charges are adequate.

(f) Litigation and Contingent Obligations. Except as disclosed in the filings
made by Performance Guarantor with the Securities and Exchange Commission, there
are no actions, suits or proceedings pending or, to the best of Performance
Guarantor’s knowledge threatened against or affecting Performance Guarantor or
any of its properties, in or before any court, arbitrator or other body, that
could reasonably be expected to have a material adverse effect on (i) the
business, properties, condition (financial or otherwise) or results of
operations of Performance Guarantor and its Subsidiaries taken as a whole,
(ii) the ability of Performance Guarantor to perform its obligations under this
Undertaking, or (iii) the validity or enforceability of any of this Undertaking
or the rights or remedies of Recipient hereunder. Performance Guarantor does not
have any material Contingent Obligations not provided for or disclosed in the
financial statements referred to in Section 6(d).

Section 7. Subrogation; Subordination. Notwithstanding anything to the contrary
contained herein, until the Guaranteed Obligations are paid in full Performance
Guarantor: (a) will not enforce or otherwise exercise any right of subrogation
to any of the rights of Recipient, the Agents or any Lender against any of the
Subsidiary Companies, (b) hereby waives all rights of subrogation (whether
contractual, under Section 509 of the United States Bankruptcy Code, at law or
in equity or otherwise) to the claims of Recipient, the Agents and the Lenders
against any of the Subsidiary Companies and all contractual, statutory or legal
or equitable rights of contribution, reimbursement, indemnification and similar
rights and “claims” (as that term is defined in the United States Bankruptcy
Code) which Performance Guarantor might now have or hereafter acquire against
any of the Subsidiary Companies that arise from the existence or performance of
Performance Guarantor’s obligations hereunder, (c) will not claim any setoff,
recoupment or counterclaim against any of the Subsidiary Companies in respect of
any liability of Performance Guarantor to such Subsidiary Company and (d) waives
any benefit of and any right to participate in any collateral security which may
be held by Recipient, the Agents or the Lenders. The payment of any amounts due
with respect to any indebtedness of any of the Subsidiary Companies now or
hereafter owed to Performance Guarantor is hereby subordinated

 

6



--------------------------------------------------------------------------------

to the prior payment in full of all of the Guaranteed Obligations. Performance
Guarantor agrees that, after the occurrence of any default in the payment or
performance of any of the Guaranteed Obligations, Performance Guarantor will not
demand, sue for or otherwise attempt to collect any such indebtedness of any of
the Subsidiary Companies to Performance Guarantor until all of the Guaranteed
Obligations shall have been paid and performed in full. If, notwithstanding the
foregoing sentence, Performance Guarantor shall collect, enforce or receive any
amounts in respect of such indebtedness while any Obligations are still
unperformed or outstanding, such amounts shall be collected, enforced and
received by Performance Guarantor as trustee for Recipient (and its assigns) and
be paid over to Recipient (or its assigns) on account of the Guaranteed
Obligations without affecting in any manner the liability of Performance
Guarantor under the other provisions of this Undertaking. The provisions of this
Section 7 shall be supplemental to and not in derogation of any rights and
remedies of Recipient under any separate subordination agreement which Recipient
may at any time and from time to time enter into with Performance Guarantor.

Section 8. Termination of Performance Undertaking. Performance Guarantor’s
obligations hereunder shall continue in full force and effect until all
Obligations are finally paid and satisfied in full and the Credit and Security
Agreement is terminated, provided that this Undertaking shall continue to be
effective or shall be reinstated, as the case may be, if at any time payment or
other satisfaction of any of the Guaranteed Obligations is rescinded or must
otherwise be restored or returned upon the bankruptcy, insolvency, or
reorganization of any of the Subsidiary Companies or otherwise, as though such
payment had not been made or other satisfaction occurred, whether or not
Recipient (or its assigns) is in possession of this Undertaking. No invalidity,
irregularity or unenforceability by reason of the Bankruptcy Code or any
insolvency or other similar law, or any law or order of any government or agency
thereof purporting to reduce, amend or otherwise affect the Guaranteed
Obligations shall impair, affect, be a defense to or claim against the
obligations of Performance Guarantor under this Undertaking.

Section 9. Effect of Bankruptcy. This Performance Undertaking shall survive the
insolvency of any of the Subsidiary Companies and the commencement of any case
or proceeding by or against any of the Subsidiary Companies under the Bankruptcy
Code or other federal, state or other applicable bankruptcy, insolvency or
reorganization statutes. No automatic stay under the Bankruptcy Code with
respect to any of the Subsidiary Companies or other federal, state or other
applicable bankruptcy, insolvency or reorganization statutes to which any of the
Subsidiary Companies is subject shall postpone the obligations of Performance
Guarantor under this Undertaking.

Section 10. Setoff. Regardless of the other means of obtaining payment of any of
the Guaranteed Obligations, Recipient (and its assigns) is hereby authorized at
any time and from time to time, without notice to Performance Guarantor (any
such notice being expressly waived by Performance Guarantor) and to the fullest
extent permitted by law, to set off and apply any deposits and other sums
against the obligations of Performance Guarantor under this Undertaking, whether
or not Recipient (or any such assign) shall have made any demand under this
Undertaking and although such Obligations may be contingent or unmatured.

 

7



--------------------------------------------------------------------------------

Section 11. Taxes. All payments to be made by Performance Guarantor hereunder
shall be made free and clear of any deduction or withholding. If Performance
Guarantor is required by law to make any deduction or withholding on account of
tax or otherwise from any such payment, the sum due from it in respect of such
payment shall be increased to the extent necessary to ensure that, after the
making of such deduction or withholding, Recipient receive a net sum equal to
the sum which they would have received had no deduction or withholding been
made.

Section 12. Further Assurances. Performance Guarantor agrees that it will from
time to time, at the request of Recipient (or its assigns), provide information
relating to the business and affairs of Performance Guarantor as Recipient may
reasonably request. Performance Guarantor also agrees to do all such things and
execute all such documents as are necessary or desirable to give full effect to
this Undertaking.

Section 13. Successors and Assigns. This Performance Undertaking shall be
binding upon Performance Guarantor, its successors and permitted assigns, and
shall inure to the benefit of and be enforceable by Recipient and its successors
and assigns. Performance Guarantor may not assign or transfer any of its
obligations hereunder without the prior written consent of each of Recipient and
each Agent. Without limiting the generality of the foregoing sentence, Recipient
may assign or otherwise transfer the Agreements, any other documents executed in
connection therewith or delivered thereunder or any other agreement or note held
by them evidencing, securing or otherwise executed in connection with the
Guaranteed Obligations, or sell participations in any interest therein, to any
other entity or other person, and such other entity or other person shall
thereupon become vested, to the extent set forth in the agreement evidencing
such assignment, transfer or participation, with all the rights in respect
thereof granted to the Recipient herein.

Section 14. Amendments and Waivers. No amendment or waiver of any provision of
this Undertaking nor consent to any departure by Performance Guarantor therefrom
shall be effective unless the same shall be in writing and signed by Recipient,
the Agents and Performance Guarantor. No failure on the part of Recipient to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right.

Section 15. Notices. All notices and other communications provided for hereunder
shall be made in writing and shall be addressed as follows: if to Performance
Guarantor, at the address set forth beneath its signature hereto, and if to
Recipient, at 367 South Gulph Road, King of Prussia, PA 19406, or at such other
addresses as each of Performance Guarantor or any Recipient may designate in
writing to the other. Each such notice or other communication shall be effective
(1) if given by telecopy, upon the receipt thereof, (2) if given by mail, three
(3) Business Days after the time such communication is deposited in the mail
with first class postage prepaid or (3) if given by any other means, when
received at the address specified in this Section 15.

 

8



--------------------------------------------------------------------------------

Section 16. GOVERNING LAW. THIS UNDERTAKING SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
PRINCIPLES OF CONFLICTS OF LAWS THEREOF.

Section 17. CONSENT TO JURISDICTION. EACH OF THE PERFORMANCE GUARANTOR AND
RECIPIENT HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY
UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN THE BOROUGH OF
MANHATTAN, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS UNDERTAKING, THE AGREEMENTS OR ANY OTHER DOCUMENT EXECUTED IN CONNECTION
THEREWITH OR DELIVERED THEREUNDER AND EACH OF THE PERFORMANCE GUARANTOR AND
RECIPIENT HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM.

Section 18. Bankruptcy Petition. Performance Guarantor hereby covenants and
agrees that, prior to the date that is one year and one day after the payment in
full of all of Recipient’s outstanding obligations under the Credit and Security
Agreement, it will not institute against, or join any other Person in
instituting against, Recipient any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.

Section 19. Miscellaneous. This Undertaking constitutes the entire agreement of
Performance Guarantor with respect to the matters set forth herein. The rights
and remedies herein provided are cumulative and not exclusive of any remedies
provided by law or any other agreement, and this Undertaking shall be in
addition to any other guaranty of or collateral security for any of the
Guaranteed Obligations. The provisions of this Undertaking are severable, and in
any action or proceeding involving any state corporate law, or any state or
federal bankruptcy, insolvency, reorganization or other law affecting the rights
of creditors generally, if the obligations of Performance Guarantor hereunder
would otherwise be held or determined to be avoidable, invalid or unenforceable
on account of the amount of Performance Guarantor’s liability under this
Undertaking, then, notwithstanding any other provision of this Undertaking to
the contrary, the amount of such liability shall, without any further action by
Performance Guarantor or Recipient, be automatically limited and reduced to the
highest amount that is valid and enforceable as determined in such action or
proceeding. Any provisions of this Undertaking which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise specified, references herein to “Section”
shall mean a reference to sections of this Undertaking.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Performance Guarantor has caused this Undertaking to be
executed and delivered as of the date first above written.

 

UNIVERSAL HEALTH SERVICES, INC. By:     Name:     Title:     Address for
Notices: 367 S. Gulph Road King of Prussia, PA 19406-0958 Attention: Cheryl
Ramagano Phone: (610) 768-3402 Fax:     (610) 382-4407

 

10